DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan J. Pringle on 7/11/2022.

The application has been amended as follows: 

Claim 8:  “The control method of claim 1, wherein the average performance value of the FC stack is an average output that is an average value of a stack output for each stack current.”

Response to Arguments
Applicant’s arguments, see page 8, filed 6/28/2022, with respect to the rejection of amended claim 1 in view of Wang, Ryu, and Lee have been fully considered and are persuasive.  The rejection of claim 1 and dependent claims 2-5 and 8-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is drawn to a control method for a fuel cell comprising the steps recited therein.  Notably claim 1 requires correcting a threshold output of a fuel cell by adding a determined degradation state value of a fuel cell stack to a basic threshold output corresponding to a driving state of a vehicle.  
The prior art of record such as Wang (US 2019/0267643 A1, hereafter Wang) teaches determining a degradation state and placing a fuel cell in standby in response [0036, 0040, 0054, 0059].  Other prior art such as Maruo (US 2016/0141670 A1, hereafter Maruo) teach determining power required based on driving state [0037] and Lee (US 2018/0026282 A1, hereafter Lee) teaches stopping or restarting fuel cells based on vehicle demand [0024, 0036-0037].  However due to the fact that Wang teaches placing a fuel cell in standby (a non-power generating state) one of ordinary skill in the art would not have found it obvious to correct a threshold output of a fuel cell by adding a determined degradation state value of a fuel cell stack to a basic threshold output corresponding to a driving state of a vehicle. Since claims 2-5 and 8-16 are dependent on claim 1 they would be allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724